EXHIBIT 99.36 PRETIUM RESOURCES INC. FORM 51-102F3 MATERIAL CHANGE REPORT Item 1.Name and Address of Company Pretium Resources Inc. (“Pretivm” or the “Company”) 570 Granville Street, Suite 1600 Vancouver, BC V6C 3P1 Item 2.Date of Material Change February 1, 2010 Item 3.News Release The news release was disseminated by MarketWire and filed on SEDAR on February 1, 2011. Item 4.Summary of Material Change On February 1, 2011, Pretivm announced that it had issued an additional 3,625,000 common shares to Silver Standard Resources Inc. (“Silver Standard”) in final settlement of the convertible promissory note (the “Note”) issued to Silver Standard in connection with the acquisition of the Snowfield Project and the Brucejack Project (the “Projects”). Item 5.Full Description of Material Change On February 1, 2011, Pretivm announced that it had issued an additional 3,625,000 common shares to Silver Standard in final settlement of the Note issued to Silver Standard in connection with the acquisition of the Projects. Following the issuance of such shares, Silver Standard’s ownership interest in Pretivm is 42.31% of the total issued and outstanding common shares of Pretivm. Item 5.2Disclosure for Restructuring Transactions Not applicable. Item 6.Reliance on subsection 7.1(2) or (3) of National Instrument 51-102 Not applicable. Item 7.Omitted Information Not applicable. Item 8.Executive Officer Name of Executive Officer:Joseph J. Ovsenek, Chief Development Officer Telephone Number: Item9.DateofReport:February 4, 2011
